Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Tarcu on 7/11/2022.
The application has been amended as follows: 
--Claim 14 -- A refrigeration-cycle device comprising:  30a circulation circuit in which a coolant is circulated, and to which a radiator, an expansion device and a heat sink are connected; and 
the rotary compressor of claim 12, connected to the circulation circuit between the radiator and the heat 35sink.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a crankshaft comprising a crank piece which is separate from the shaft portion, the crank piece comprising a fitting hole and a slit-like slot one end of which is opened in an inner circumferential surface of the fitting hole, and an other end of which extends along a diametric direction of the fitting hole, the fitting hole being deformed so as to expand a diameter of the fitting hole" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 7:  Claim 7 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a crankshaft comprising a crank piece, the crank piece comprising a fitting hole in which a shaft portion is inserted, a slit-like slot one end of which is opened in an inner circumferential surface of the fitting hole, and an other end of which extends along a diametric direction of the fitting hole so as to be closed inside the crank piece, and is open in both end surfaces of crank piece.  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
Regarding Claim 10:  Claim 10 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a method of assembling a crankshaft comprising a shaft portion comprising a crank piece formed from an element separate from the shaft portion, and comprising a fitting hole in which the shaft portion is inserted and a slit-like slot one end of which extends along a diametric direction of the fitting hole so as to be opened in an inner circumferential surface of the fitting hole." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,262,420 Nalley, US Patent 5,575,173 to Brackett, US Patent 4,492,127 to Kuhn, US Patent 4,185,839 to Allen, US Patent 5,679,991 to Wolf, US Patent 4,621,994 to Ellis and US Patent 3,042,433 to Koen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/14/2022